9:20-bk-90146-BPH Doc#: 22 Filed: 05/18/21 Entered: 05/18/21 10:51:23 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA


  In re

            JOSHUA CARL GRIFFIN and                          Case No. 20-90146-BPH
            ASHLEY MARIE GRIFFIN,


                         Debtors.


                                           ORDER
          The Chapter 7 Trustee filed a Trustee’s Final Report at (ECF No. 18), Notice of Proposed
 Distribution (ECF No. 19), and an Application for Compensation and Reimbursement of
 Expenses (ECF No. 20), and notice having been given to all creditors, and no objections having
 been made by any party in interest.
          IT IS ORDERED that the Final Report of the Trustee is approved.
          IT IS FURTHER ORDERED, pursuant to 11 U.S.C. § 326(a), that compensation to the
 Trustee for services rendered and reimbursement to the Trustee for expenses incurred are
 allowed as follows:
                                                     COMPENSATION                     EXPENSES

 Richard J. Samson, Trustee                                   $822.50                        $200
          IT IS FURTHER ORDERED that the Trustee disburse the funds remaining in the estate
 as provided in the Final Report.
          Dated May 18, 2021.




                                                 1
